Citation Nr: 0800998	
Decision Date: 01/10/08    Archive Date: 01/22/08

DOCKET NO.  05-32 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a right ear hearing 
loss.  

2.  Entitlement to service connection for hypertension.  

3.  Entitlement to service connection for peripheral 
neuropathy of the upper and lower extremities, bilaterally.  

4.  Entitlement to an initial disability rating in excess of 
30 percent for post traumatic stress disorder (PTSD).  

5.  Entitlement to an initial disability rating in excess of 
10 percent for residuals of a fragment wound of the dorsal 
spine, with degenerative changes.  

6.  Entitlement to an initial disability rating in excess of 
10 percent for residuals of a fragment wound of the left 
wrist, with retained metallic foreign body.  

7.  Entitlement to an initial compensable disability rating 
for diabetic retinopathy.  

8.  Entitlement to an initial compensable disability rating 
for a left ear hearing loss.   


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from October 
1967 to October 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.  

An April 2004 RO decision granted service connection for 
PTSD, rated as 30 percent disabling, as well as a left ear 
hearing loss, dorsal spine wound, and left wrist wound, rated 
as noncompensable.  The April 2004 RO decision denied service 
connection for a right ear hearing loss.  Service connection 
for peripheral neuropathy was denied by the RO in May 2005.  
The May 2005 RO decision granted service connection for 
diabetic retinopathy, rating it as part of the diabetes 
mellitus and continuing the 20 percent rating for that 
disability.  A June 2005 RO statement of the case granted 10 
percent ratings for the dorsal spine and left wrist wounds.  

In November 2005, the veteran had a hearing before a decision 
review officer at the RO.  In May 2007, a hearing was held at 
the RO before the undersigned Veterans Law Judge.  

In a signed statement dated in November 2005, the veteran 
expressed a desire to withdraw the issues on appeal of 
evaluation of left ear hearing loss, currently rated 
0 percent disabling; service connection for a right ear 
hearing loss, a left knee condition, a left hip condition, 
and hypertension.  The RO hearing at the time did not discuss 
those issues.  However, on the May 2007 Board hearing, it was 
explained that the veteran wished to pursue a higher rating 
for the left ear hearing loss, as well as service connection 
for the right ear hearing loss, and hypertension.  The Board 
accepts the veteran's explanation and finds that these issues 
have not been withdrawn and are appropriately before it.  

The issue of entitlement to service connection for 
hypertension is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A right ear hearing loss was first manifested many years 
after service and the competent medical evidence establishes 
that it is not related to the veteran's active service.  

2.  The medical evidence establishes that the veteran does 
not have peripheral neuropathy of the upper and lower 
extremities, bilaterally, as the result of active service or 
service-connected disease or injury.  

3.  The veteran's service-connected PTSD is, and has been, 
manifested by complaints of difficulty sleeping; blunted 
affect; pressured, circumstantial and tangential speech; 
racing thoughts; some flight of ideas and ideas of reference.  
There is no persuasive evidence of record establishing that 
the veteran has suffered from PTSD productive of occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as flattened affect, 
circumstantial, circumlocutory, or stereotyped speech, panic 
attacks more than once a week, difficulty in understanding 
complex commands, impairment of short- and long-term memory, 
impaired judgment and abstract thinking, disturbances of 
motivation and mood, and difficulty in establishing and 
maintaining effective work and social relationships.

4.  The service-connected residuals of a fragment wound of 
the dorsal spine, with degenerative changes are manifested by 
limitations of motion that are no more than moderate with 
forward flexion to 90 degrees and a combined range of motion 
of 190 degrees.  There are no neurologic or muscle deficits 
and the residual scar is asymptomatic.  

5.  The service-connected residuals of a fragment wound of 
the left wrist, with retained metallic foreign body are 
manifested by a moderate muscle injury without painful 
scarring, muscle damage, loss of strength or objective 
evidence of muscle deficits.  

6.  The service-connected diabetic retinopathy is manifested 
by minimal residual scarring from laser treatment.  The 
veteran's worst best corrected visual acuity is 20/25 in the 
right eye and 20/30 in the left eye.  There is no scarring, 
atrophy or irregularity that results in irregular, 
duplicated, enlarged or diminished images.  There is no 
limitation of the field of vision.  

7.  The service-connected left ear hearing loss is manifested 
by a pure tone threshold average of 40 decibels with 
discrimination ability of 80 percent (numeric designation 
III).  




CONCLUSIONS OF LAW

1.  A right ear hearing loss was not incurred in or 
aggravated by active military service and may not be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 101(16), 
1101, 1110, 1112 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2007).  

2.  Peripheral neuropathy of the upper and lower extremities, 
bilaterally, was not incurred in or aggravated by active 
military service, may not be presumed to have been incurred 
in service, and is not proximately due to or the result of 
service-connected disease or injury.  38 U.S.C.A. §§ 101(16), 
1101, 1110, 1112 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310(a) (2007).  

3.  The criteria for an initial disability rating in excess 
of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.400, 4.3, 4.7, 4.10, 
4.21, 4.130, and Part 4, Diagnostic Code 9411 (2007).  

4.  The criteria for an initial disability rating in excess 
of 10 percent for residuals of a fragment wound of the dorsal 
spine, with degenerative changes, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.400, 4.3, 
4.7, 4.10, 4.14, 4.21, 4.55, 4.56, 4.71a, 4.73, 4.118, and 
Part 4, Diagnostic Codes 5242, 7805 (2007).  

5.  The criteria for an initial disability rating in excess 
of 10 percent for residuals of a fragment wound of the left 
wrist, with retained metallic foreign body, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.400, 4.3, 4.7, 4.10, 4.14, 4.21, 4.55, 4.56, 4.71a, 4.73, 
4.118, and Part 4, Diagnostic Code 5308 (2007).  

6.  The criteria for an initial separate compensable 
disability rating for diabetic retinopathy have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.400, 
4.3, 4.7, 4.10, 4.14, 4.21, 4.75, 4.76, 4.84a, and Part 4, 
Diagnostic Codes 6011, 6079 (2007).  

7.  The criteria for an initial compensable disability rating 
for a left ear hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.400, 4.3, 4.10, 
4.14, 4.21, 4.85, and Part 4, Diagnostic Code 6100 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Here, the duty to notify was satisfied by way of a letter 
sent to the veteran in September 2003 (service connection for 
issues including PTSD, diabetes mellitus, hearing loss, left 
wrist condition, and back condition) and December 2004 
(service connection for neuropathy) that fully addressed all 
four notice elements and were sent prior to the initial AOJ 
decision in these matters.  The VCAA notice letter informed 
the veteran of what evidence was required to substantiate the 
claims and of the veteran's and VA's respective duties for 
obtaining evidence.  The veteran was also asked to submit 
evidence and/or information in his possession to the AOJ.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Shortly after the Court's decision, 
the RO provided the required notice in a March 2006 letter 
and, again, in an April 2006 statement of the case.  

Here, the veteran is challenging several initial evaluations 
assigned following the grant of service connection.  In 
Dingess, the Court of Appeals for Veterans Claims held that 
in cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled. Id. 
at 490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.  

The veteran is also challenging that part of the decision 
that denied some claims for service connection.  Although the 
initial notice did not address either the rating criteria or 
effective date provisions that are pertinent to these claims, 
such error was harmless given that service connection is 
being denied, and hence no rating or effective date will be 
assigned with respect to these claimed conditions.  

VA also has a duty to assist the veteran in the development 
of the claims.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA and private 
treatment records and the veteran has been examined.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the veteran in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Service Connection

In order to establish service connection, three elements must 
be established.  There must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See 38 U.S.C.A. §§ 101(16), 1110 (West 2002); 38 
C.F.R. § 3.303 (2007); see also Hickson v. West, 12 Vet. App. 
247, 253 (1999).  

Service connection may also be granted for a disability which 
is proximately due to and the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2007).  

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service-connection in each case shall be recorded in 
full.  38 U.S.C.A. § 1154(b) (West 2002).  

The implementing regulation provides:  Satisfactory lay or 
other evidence that an injury or disease was incurred or 
aggravated in combat will be accepted as sufficient proof of 
service connection if the evidence is consistent with the 
circumstances, conditions or hardships of such service even 
though there is no official record of such incurrence or 
aggravation.  38 U.S.C.A. §1154(b) (West 2002); 38 C.F.R. 
§ 3.304(d) (2007).  

The phrase "engaged in combat with the enemy" requires that 
the veteran have personally participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality.  VAOPGCPREC 12-99, 
October 18, 1999.  The veteran's service record documents the 
award of the Purple Heart, Combat Infantryman Badge, Army 
Commendation Medal, and Bronze Star Medal with V (for Valor) 
device.  Based on these combat awards, the Board recognizes 
the veteran's combat service.  

Right Ear Hearing Loss

What constitutes a hearing loss disability is defined by 
regulation.  For the purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2007).  

The veteran contends that he incurred a hearing loss in the 
right ear as the result of noise exposure during combat.  

On audiometric testing on entrance, in October 1967, decibel 
losses at 500, 1000, 2000, and 4000, were 0 in each ear.  

The service medical records document a fragment wound to the 
right parotid area during a mortar attack in May 1968.  
Parotid means near the ear.  Dorland's Illustrated Medical 
Dictionary1235 (28th ed., 1994).  

On separation examination, in September 1969, the veteran's 
ears and drums were normal.  Speech recognition was not 
tested.  Audiologic evaluation disclosed the following pure 
tone thresholds, in decibels:



HERTZ



500
1000
2000
4000
RIGHT
20
5
10
0
LEFT
15
15
15
45

A sensorineural hearing loss may be presumed to have been 
incurred during active military service if it is manifest to 
a degree of 10 percent within the first year following active 
service.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.307, 3.309 (2007).  In this case, there is no 
competent evidence of a right ear hearing loss in the year 
after the veteran finished his active service.  

On VA audiometric examination in February 2004, the examiner 
noted that the claims folder was reviewed.  The veteran's 
post service history was also discussed, as was his tinnitus.  
Pure tone thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
Average
RIGHT
25
30
25
25
40
30
LEFT
20
25
25
40
70
40

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and of 80 percent in the left ear.  
The diagnosis was mild high frequency sensorineural hearing 
loss, bilaterally.  The examiner expressed an opinion to the 
effect that tinnitus was due to noise exposure in service.  
The examiner also expressed the opinion that it was not 
likely that the hearing loss in the right ear was the result 
of any activity during service.  He explained that his 
conclusion was based on the separation hearing test of 
September 1969 that revealed normal hearing in the right ear.  
On the other hand, the examiner felt it was as likely as not 
that the hearing loss in the left ear was the result of 
exposure to noise while in service.  That conclusion was 
based on the decrease in hearing at 4000 Hertz, in the left 
ear, in September 1969 as compared to the entrance 
examination in 1967.  

Based on the opinion from the February 2004 audiometric 
examination, the RO granted service connection for tinnitus 
and a left ear hearing loss, while denying service connection 
for a right ear hearing loss.  

At his May 2007 Board hearing, the veteran testified to the 
effect that his right ear was exposed to the noise of gunfire 
during combat.  

Conclusion

The veteran contends that he incurred a right ear hearing 
loss during his combat service, as well as a left ear hearing 
loss and tinnitus.  However, audiometric testing on the 
separation examination provides competent medical evidence 
that a right ear hearing loss was not present in service.  
This overcomes any presumption that a right ear hearing loss 
may have been incurred in combat.  

Following the normal right ear finding at the end of the 
veteran's active service, over 34 years passed without any 
competent medical documentation of a right ear hearing loss.  
Evidence of a prolonged period without medical complaint and 
the amount of time that elapsed since military service, can 
be considered as evidence against the claim.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

The Board recognizes the veteran's gallant combat service and 
the injuries he incurred during that service.  However, he 
does not have the medical training or experience to link his 
current right ear hearing loss to service, including the 
noise exposure and injuries in service.  The only competent 
medical opinion on the question of a connection was to the 
effect that it was not likely.  That opinion is convincing 
because it comes from a trained medical professional and 
considered the claims folder and service medical records.  It 
is supported by the separation examination and the passage of 
many years since service.  Thus, the Board finds the 
preponderance of evidence is against the claim.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable and the 
appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).  

Peripheral Neuropathy of the Upper and Lower Extremities, 
Bilaterally

The service medical records do not reflect any peripheral 
neuropathy of either upper or lower extremities.   The 
veteran's neurologic status was normal on examination for 
separation from service in September 1969.  

A neurologic disorder may be presumed to have been incurred 
during active military service if it is manifest to a degree 
of 10 percent within the first year following active service.  
38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2007).  In this case, there is no competent medical 
evidence of any neurologic disability in the first post 
service year or for many years thereafter.  

In March 2005, the veteran was examined by VA to determine 
whether his neurologic deficits were the result of his 
service-connected diabetes mellitus.  The veteran, aged 58, 
reported the onset of diabetes at age 34.  Ketoacidosis or 
hypoglycemic reactions had not been frequent or required 
hospitalization.  He was on a low carbohydrate diet.  He had 
an 8 pound weight gain since 2003.  There was no restriction 
of activities on account of diabetes.  He treated the 
condition with pills twice a day and saw his diabetic care 
provider 4 times a year.  He denied other symptoms, such as 
anal pruritus or loss of muscle strength.  Visual problems 
were noted.  He complained of having numbness and tingling in 
the hands and feet.  He stated that it had been present over 
the years.  He stated that it became worse in the feet with 
prolonged walking or standing.  It became worse in the hands 
with any type of repetitive movement, writing or computer 
work.  

Examination showed the veteran's hands were warm to the touch 
and had normal hair distribution.  Nails were normal.  Radial 
and ulnar pulses were 2/2.  There was some decreased 
sensation in the palmar aspect of both hands and the distal 
aspects of all the digits with monofilament testing.  
Vibratory sense was intact.  Proprioception was intact.  
Examination of both feet showed them to be warm to the touch 
and have decreased hair distribution.  Dorsalis pedis and 
tibial pulses were 1/2.  No ulcerations were present.  There 
was decreased sensation to the plantar aspects of both feet 
and plantar aspects of all digits with monofilament testing.  
Vibratory sense and proprioception were intact.  The 
diagnoses were diabetes mellitus, type 2; and peripheral 
neuropathies of the upper and lower extremities.  As to 
whether the neuropathies were related to the service-
connected diabetes, the examiner expressed the opinion that 
it was more likely than not that the neuropathies of the 
upper and lower extremities were more likely related to the 
veteran's long history of alcohol and substance abuse.  

The veteran disagreed with that analysis.  He submitted a 
letter from his wife, dated in August 2005, to the effect 
that her husband was not an alcoholic and had not abused 
alcohol.  

At his May 2007 Board hearing, the veteran testified 
describing the symptoms of his peripheral neuropathy and how 
it limited his activities.  He stated that his doctors had 
related it to his diabetes.  

Conclusion

The service medical records and the passage of many years 
without any medically documented complaints establish by a 
preponderance of evidence that the veteran's current 
neuropathy was not incurred or aggravated during his active 
service.  As to his claim that it is due to his service-
connected diabetes, what causes a disability is a medical 
question that requires the opinion from a trained medical 
professional.  38 C.F.R. § 3.159(a) (2007).  Although the 
veteran has asserted that his doctors have related it to his 
service-connected diabetes mellitus, there is no medical 
opinion supporting the veteran's position.  That is, there is 
nothing in the private or VA medical records or examination 
reports that connects his neuropathy to his service-connected 
diabetes or any other service-connected disability or aspect 
of his active service.  To the contrary, the only medical 
opinion on point is against the claim, noting that the 
neuropathy is most likely due to substance abuse.  The 
veteran disputes that assessment, but this assessment is 
supported throughout the medical record.  On the February 
2004 VA examination, the primary diagnoses included alcohol 
dependence.  The Board finds the recent denial by the veteran 
and his spouse are unconvincing in light of the record.  The 
competent medical evidence of record outweighs the veteran's 
claim and establishes by a preponderance of evidence that his 
neuropathy is not due to his service-connected diabetes 
mellitus.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not 
applicable and the appeal must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert; Ortiz.

Increased Ratings

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

PTSD

The General Rating Formula for Mental Disorders, including 
PTSD, is:                        

*	Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own 
name...............................................................................
....100 percent; 
*	Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships..................................................
...................70 percent; 
*	Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short- and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.........................................................50 percent; 
*	Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent 
events)..............................................................................30 
percent; 
*	Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods 
of significant stress, or; symptoms controlled by 
continuous 
medication.....................................................
............................10 percent; 
*	A mental condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere with 
occupational and social functioning or to require 
continuous 
medication...................................................
........0 percent. 

38 C.F.R. § 4.130, Code 9411 (2007).  

The evidence contains VA and private clinical notes, but they 
will only be discussed as they provide some insight into the 
severity of the service-connected PTSD.  

On the February 2004 VA examination, the veteran's claims 
folder as reviewed and his post service functioning 
discussed, along with current symptoms.  A clinical 
interview, mental status examination, and psychological 
testing were done.  His mood during the interview was labile 
and erratic, which is more in keeping with the depressed mood 
associated with a 30 percent rating and does not approximate 
the flattened affect associated with a 50 percent rating.  
Flow of speech was normal, not showing the deficits of 
circumstantial, circumlocutory, or stereotyped speech 
required for a 50 percent rating.  There was no evidence of 
panic attacks, difficulty in understanding complex commands, 
impairment of short- or long-term memory.  He did present 
with poor hygiene and had a vague interpersonal style.  His 
judgment was immature.  Regarding his insight, he was at 
times blindly uncritical of his own behavior.  He was 
oriented and psychomotor behavior was within normal limits.  
His discussion tended to be chaotic, digressive and often 
contradictory.  He was unable to provide an intact sequential 
and logical history.  His report was characterized by over 
verbalization with little substantive content.  There was no 
suicidal or homicidal ideation, delusions or hallucinations.  
These findings on the February 2004 VA examination most 
closely approximate the criteria for a 30 percent rating and 
do not approximate the criteria for any higher evaluation.  
Psychological testing did not reveal any of the criteria for 
a higher rating.  The examiner noted that the veteran's test 
responses were most often found among persons who are 
consciously exaggerating in order to receive benefits or 
financial gain.  The concluding diagnoses were alcohol 
dependence, methamphetamine abuse, and PTSD.  

The February 2004 VA examination concluded with a GAF score 
of 60.  The global assessment of functioning (GAF) is a scale 
reflecting the psychological, social and occupational 
functioning on a hypothetical continuum of mental health-
illness.  Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994).  See Carpenter v. Brown, 8 Vet. 
App. 240, 243 (1995).  A GAF from 51 to 60 is defined as 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) OR moderate difficulty in 
social, occupational, or school functioning (e.g. few 
friends, conflicts with co-workers).  Disabilities are not 
rated on GAF scores, but on the objective findings evaluated 
in accordance with the rating criteria set forth above.  The 
GAF score of 60 is at the least symptomatic end of the 
moderate range, approaching the mild range, and does not 
provide evidence supporting a rating in excess of 30 percent.  

The veteran had another VA mental examination in March 2006.  
The claims file and medical records were reviewed and the 
veteran was interviewed.  The veteran denied any significant 
changes since the February 2004 VA examination.  He felt that 
the level of financial compensation for his PTSD was 
inadequate.  He was alert and oriented, although unkempt in 
dress and grooming.  He reported his mood as anxious at a 
level of 10 on a 10 point scale.  However, he demonstrated a 
calm affect and did not demonstrate any distress.  
Intelligence was average.  Insight and judgment were poor.  
He was uncooperative throughout the interview.  Attempts to 
gather information as to his current functioning, symptoms, 
and any change in PTSD symptoms were met with evasive 
comments or efforts to change the subject.  For example, when 
asked about current employment, he stated that no one would 
hire a Vietnam veteran and that while he had no income, he 
supported himself by "hustling."  When asked about his 
current living situation, he reported that he "more or 
less" lived with his wife.  He provided conflicting 
information in areas including his drinking behavior.  He 
denied symptoms of alcohol dependence but then reported 
"self-medication."  He made differing reports on both 
alcohol and drug use.  

The examiner reported that the veteran also attempted to 
feign a variety of symptoms and present himself as 
significantly disabled.  Upon mental status questions he 
reported an inability to identify the date, "I never know 
the date."  When a mini-mental status examination was 
performed, he scored 26/30 and the items missed were 
suggestive of a lack of effort or feigning of memory related 
symptoms, rather than cognitive impairment.  He did not 
appear to have deficits in memory.  In addition he highly 
exaggerated other symptoms.  These included reports that he 
never slept to avoid nightmares and constantly had panic 
attacks.  On attempts to evaluate the presence or absence of 
other symptoms, the veteran made vague references endorsing 
severe pathology that, when clarification was attempted, he 
responded with more vague reports and avoided specific 
examples of behavior.  When requested to complete 
psychological testing, he asserted that it would be a waste 
of time and declined the opportunity.  The diagnosis was 
malingering and the examiner was unable to assess the GAF 
score.  

Although the examiner clearly tried, because of the veteran's 
lack of candor and cooperation, there is simply nothing in 
the report of the March 2006 VA mental examination that would 
document any manifestations consistent with a rating in 
excess of 30 percent.  

The veteran was seen for psychiatric medication management, 
in April 2006.  He was talkative and stated that he was 
seeking an upgrade of VA compensation.  He stated that 
morning was the most stressful time.  He described himself as 
a workaholic in the past, and that "everyone loved me."  He 
was currently unemployed.  His last job had been as a 
subcontractor for a university 2 years earlier.  He often 
laughed inappropriately while talking of his experiences.  On 
mental status examination, he was casually groomed with a 
good mood.  His mood was reported to be up and down.  His 
affect was consistent with his mood.  Rapport was adequately 
established.  His conversation was organized with no evidence 
of a formal thought disorder.  There was no evidence of 
psychomotor agitation or slowing.  Speech was pressured.  The 
rate, volume and rhythm were within normal limits.  He 
reported that he stayed awake for numerous reasons and he 
could not relax to sleep.  He answered sleep questions by 
repeatedly referring to Vietnam.  He needed improved insight 
and judgment.  In the assessment it was noted that the 
veteran had a diagnosis of PTSD and was being seen for an 
initial medication management appointment.  His speech was 
pressured and he reported a long history of inability to 
sleep.  He endorsed some grandiosity.  The diagnoses were 
rule out malingering, PTSD by history, and rule out bipolar 
disorder.  

The GAF in April 2006 was 50.  A GAF of 41 to 50 is defined 
as "Serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job)."  DSM-IV, at 32; 
Richard v. Brown, 9 Vet. App. 266, 267 (1996).  50 would be 
at the least serious end of the range.  

The psychiatric medication management note of May 2006 shows 
the veteran presented with a polite demeanor and organized 
conversation.  He described himself as a morning person, 
which was noted to be contradictory of his previous report of 
morning depression.  He was casually groomed.  His mood was 
euthymic, with inappropriate laughter.  His affect was 
consistent with his mood.  Rapport was easily established.  
His conversation was organized.  There was no evidence of a 
formal thought disorder.  There was no evidence of 
psychomotor agitation or slowing.  He spoke at a slightly 
accelerated rate with a loud volume.  Rhythm was within 
normal limits.  Speech was spontaneous.  He reported periods 
of no sleep.  His insight needed improvement.  The assessment 
noted spontaneous conversation, which was loud, rambling, and 
at times difficult to interrupt.  He reported a decreased 
need for sleep, distractibility, and grandiosity.  He was 
quite pleasant in demeanor with no irritability noted.  He 
denied that lack of sleep and excessive energy were problems.  
He denied past hospitalizations, impaired relationships, or 
difficulty in daily functioning.  He endorsed some symptoms 
of PTSD, but denied anger or hypervigilance.  He denied 
depression, anxiety, or any functional impairment.  The 
diagnosis as well as the treatment was unclear.  The 
diagnoses were rule out malingering, PTSD by history, and 
rule out bipolar disorder.  The GAF was 50.  

A June 2006 VA psychiatry note shows the veteran had a 
conflicting history of psychiatric problems and was seen for 
annual evaluation and diagnosis clarification.  He said he 
was feeling happier because the weather was good.  He 
admitted drinking alcohol and using drugs in the past.  He 
reported that he had been depressed.  He thought he felt 
depression every day.  He said that he did not sleep and, 
then, when depressed, he would sleep 18 hours.  Certain music 
made him depressed.  He reported that the previous week, he 
went without sleep for 3 days straight, then felt depressed, 
slept for 8 hours, and felt good.  He admitted to 
experimenting with different drugs.  He still used alcohol 
and marijuana.  

On mental status examination, he was noted to be casually 
dressed.  His behavior was cooperative and polite, with eye 
contact and psychomotor activity.  There was no abnormal 
motor movement.  His speech had a normal rate.  Intonation 
was pressured.  He was alert and oriented, with no deficits 
noted.  His mood was euthymic.  His affect was blunted.  
There were no delusions or hallucinations.  Thought processes 
were coherent and logical.  He was very circumstantial and 
tangential.   He reported racing thoughts.  There were some 
flight of ideas and ideas of reference, but no loose 
associations.  Insight and judgment was fair to poor.  The 
diagnosis was PTSD by history; rule out mixed bipolar 
disorder vs. cyclothymic disorder; rule out delusional 
disorder vs. psychosis NOS (not otherwise specified); 
marijuana abuse, rule out dependence; alcohol abuse, rule out 
dependence; and poly substance abuse.  The GAF was 45.  

During his May 2007 Board hearing, the veteran testified of 
symptoms including sleeplessness, awaking disoriented, 
feeling stressed-out, isolation, and mood swings.  He told of 
avoiding war movies and having memories of his wartime 
experiences.  

Conclusion

The veteran feels that his service-connected PTSD should be 
assigned a higher evaluation; however, he does not have the 
medical training and experience to evaluate his disability.  
The Board finds that the VA examination reports and clinical 
records provide the most probative evidence as to the extent 
of the disability and whether it approximates the criteria 
for any higher rating.  In this case, the objective medical 
findings most closely approximate the criteria for a 30 
percent rating and do not approximate any criteria for a 
higher evaluation.  38 C.F.R. § 4.7.  The Board notes the 
various GAF scores.  Psychiatric disabilities are not rated 
on GAF scores but on objective symptomatology as shown on 
mental evaluation.  The functional impairment estimated by 
the GAF scores are not inconsistent with the current 30 
percent rating and does not establish that a higher rating is 
warranted.  The numerous medical reports form a preponderance 
of the evidence that is against the claim.  Consequently, the 
benefit of the doubt doctrine is not applicable and the 
appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert; 
Ortiz.

The Board has considered the issues raised by the Court in 
Fenderson v. West, 12 Vet. App. 119 (1999), and whether 
staged ratings should be assigned.  A 30 percent rating has 
been assigned from the date the claim was received, the 
earliest date allowed by law.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400 (2007).  The competent medical 
evidence shows  that at no time since the claim was received 
has the disability exceeded the criteria for a 30 percent 
rating.  

Residuals of a Fragment Wound of the Dorsal Spine, with 
Degenerative Changes

Review of the history of the wound shows that it was not 
documented in the service medical records.  The service 
medical records do document a fragment wound to the right 
parotid area, in June 1968, when the veteran was wounded 
during an enemy mortar attack.  Notes, dated in September 
1969, show that the veteran had been wounded in Vietnam 
months earlier and had a retained foreign body in his left 
wrist.  The September 1969 separation examination indicated 
the veteran's spine to be normal.  In his July 2003 claim, 
the veteran reported that his wounds include his back.  The 
RO has assigned a 10 percent rating effective the date the 
claim was received, in July 2003.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court 
discussed the applicability of 38 C.F.R. §§ 4.40 and 4.45 to 
examinations of joint motion.  38 C.F.R. § 4.40 listed 
several factors to consider in evaluating joints including 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  Functional loss due to pain was a consideration, 
as well as weakness, which was an important consideration in 
limitation of motion.  38 C.F.R. § 4.40 (2007).  As regards 
the joints, the factors of disability reside in reductions of 
their normal excursion of movements in different planes.  
Inquiry will be directed to these considerations: (a) Less 
movement than normal; (b) More movement than normal; (c) 
Weakened movement; (d) Excess fatigability; (e) 
Incoordination, impaired ability to execute skilled movements 
smoothly; (f) Pain on movement, swelling, deformity or 
atrophy of disuse; instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations. 38 C.F.R. § 4.45 (2007).  

The current 10 percent is the maximum rating that could be 
assigned under 38 C.F.R. § 4.71a, Code 5003 (2007) for 
degenerative changes confirmed by X-ray findings, with a 
limitation of motion.  A higher rating would have to be 
assigned under the rating code for the specific joint or 
joints involved.  

Prior to September 26, 2003, a limitation of dorsal or 
thoracic spine motion was rated as noncompensable where 
slight, 10 percent disabling where moderate, and 10 percent 
disabling where severe.  38 C.F.R. Part 4, Code 5291 (2003).  
The RO assigned the maximum 10 percent rating, effective the 
date the claim was received in July 2003.  

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), to the 
extent it held that, where a law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to veteran should apply).  See 
also VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 
(April 10, 2000); 38 U.S.C.A. § 5110(g) (West 2002); 38 
C.F.R. § 3.114 (2007).  

Effective September 26, 2003, the thoracic spine is rated 
with the lumbar spine.  The General Rating Formula for 
Diseases and Injuries of the Spine will be as follows, with 
or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease:  
        
        Unfavorable ankylosis of the entire spine will be rated 
as 100 percent disabling; 
        Unfavorable ankylosis of the entire thoracolumbar spine 
will be rated as 50 percent disabling;
        Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine will be rated as 40 percent disabling; 
        Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical spine 
will be rated as 30 percent disabling;
        Forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees but not 
greater than 30 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis will be 
rated as 20 percent disabling; 
        Forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height will be rated as 10 percent disabling.  

On the February 2004 VA orthopedic examination, the veteran 
provided a history of a shell fragment wound to his back.  He 
reported that nothing was broken or fractured, he spent about 
a month recovering, and was returned to duty.  He reported 
that he occasionally had some aching soreness.  It did not 
prevent normal function.  There was no redness, heat, 
swelling, or drainage.  There were no flare-ups.  Repetitive 
use reportedly caused aching and soreness.  Physical 
examination showed a 3 centimeter wound on the dorsal spine.  
There was no redness, heat, sensitivity, or tenderness.  No 
other swelling, redness, heat, ulceration, or damage was 
noted.  There was no nerve, artery, bone, or muscle damage.  
There was no muscle hernia.  The back had normal muscle 
strength.  The veteran could flex his back 95 degrees and 
extend and rotate 30 degrees.  He could toe and heel walk and 
squat.  The final diagnosis was residual shell fragment wound 
to the back.  X-rays disclosed osteopenia, degenerative 
changes, and some minimal anterior wedging, most likely 
related to osteopenia.  There was no finding of a retained 
foreign body or other wound residuals.  

The veteran's back was examined again by VA in March 2006.  
The claims file was reviewed.  The history of the wound was 
discussed.  There was a 4 centimeter scar over the dorsal 
spine.  There was some slight tenderness and soreness over 
the dorsal spine.  There was no increased kyphosis or 
scoliosis.  Flexion went to 90 degrees and extension went to 
20 degrees.  Lateral flexion was 20 degrees to the right and 
left.  Lateral rotation was 20 degrees to the right and left.  
There was only slight pain on extremes of motion.  The 
"DeLuca" factors were considered.  Repetitive motion did 
not cause increased aches, pains, soreness, tenderness, or 
fatigability.  No other changes were found on examination.  
The examiner commented that any other change in the range of 
motion would be speculative.  No flare-ups were noted.  There 
was only slight tenderness and muscle spasm.  Neurologically, 
the reflexes, strength, and sensation were equal in both 
lower extremities.  There were no incapacitating episodes.  
The diagnosis was residual wound to the dorsal spine with 
degenerative changes.  

During his May 2007 Board hearing, the veteran testified that 
he continued to have back pain and that it limited his 
ability to work.  He had not worked in approximately 6 years.  
His back pain reportedly required a course of physical 
therapy about 3 or 4 years ago.  

Conclusion

The veteran had been properly examined.  The examiner was 
able to review and consider the claims file.  The "DeLuca" 
factors of 38 C.F.R. §§ 4.40, 4.45 were considered in 
evaluating spine function.  Nevertheless, the limitation of 
dorsal spine motion was minimal.  It did not exceed the 
moderate disability level for which the old rating code 
provided a 10 percent rating.  It did not exceed the range of 
motion for which the new rating criteria provides a 10 
percent evaluation.  The neurologic findings were normal, so 
there is no evidence for an additional rating for a 
neurologic disorder.  Note (1) following General Rating 
Formula for Diseases and Injuries of the Spine, 38 C.F.R. 
§ 4.71a.  There is a scar, but there is no evidence that it 
is painful or that it produces any other compensable 
symptoms.  38 C.F.R. § 4.118.  There is no evidence of any 
retained foreign body or muscle loss that would meet the 
criteria for a higher rating under the criteria for muscle 
injuries.  38 C.F.R. §§ 4.55, 4.56, 4.73.  The Board has 
considered the veteran's hearing testimony and other 
statements describing his symptoms.  While the veteran may 
feel that a higher rating is warranted, the objective 
findings of the trained medical personnel are substantially 
more probative in determining whether the criteria for a 
higher rating have been met.  In this case, the medical 
findings establish by a preponderance of evidence that the 
service-connected wound residuals do not approximate any 
applicable criteria for an additional or higher rating.  
Because the preponderance of evidence is against the claim, 
the benefit of the doubt doctrine is not applicable and the 
appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert; 
Ortiz.

The Board has considered the issues raised by the Court in 
Fenderson and whether staged ratings should be assigned.  A 
10 percent rating has been assigned from the date the claim 
was received, the earliest date allowed by law.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. § 3.400.  The competent medical 
evidence shows that at no time since the claim was received 
has the disability exceeded the criteria for a 10 percent 
rating.  



Residuals of a Fragment Wound of the Left Wrist, 
with Retained Metallic Foreign Body

The RO has assigned a 10 percent rating under diagnostic code 
5308, effective the date that the claim was received.  
Muscle Group VIII, consists of muscles arising mainly from 
external condyle of humerus: the extensors of carpus, 
fingers, and thumb supinator.  It functions in extension of 
the wrist, fingers, and thumb, and abduction of the thumb.  
Injury to Muscle Group VIII will be rated as noncompensable 
where slight, 10 percent disabling where moderate, and 20 
percent disabling where moderately severe.  A severe injury 
will be rated as 20 percent disabling for the nondominant 
extremity, and 30 percent disabling for the dominant 
extremity.  38 C.F.R. Part 4, Code 5308 (2007).  Thus, a 
higher rating in this case requires a moderately severe or 
severe injury to the muscles of the left wrist.  

Evaluation of muscle disabilities:  

    (a) An open comminuted fracture with muscle or tendon 
damage will be rated as a severe injury of the muscle group 
involved unless, for locations such as in the wrist or over 
the tibia, evidence establishes that the muscle damage is 
minimal.
    (b) A through-and-through injury with muscle damage 
shall be evaluated as no less than a moderate injury for 
each group of muscles damaged.
    (c) For VA rating purposes, the cardinal signs and 
symptoms of muscle disability are loss of power, weakness, 
lowered threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.
    (d) Under diagnostic codes 5301 through 5323, 
disabilities resulting from muscle injuries shall be 
classified as slight, moderate, moderately severe or severe 
as follows:
    (1) Slight disability of muscles--(i) Type of injury. 
Simple wound of muscle without debridement or infection.
    (ii) History and complaint.  Service department record 
of superficial wound with brief treatment and return to 
duty.  Healing with good functional results.  No cardinal 
signs or symptoms of muscle disability as defined in 
paragraph (c) of this section.
    (iii) Objective findings.  Minimal scar.  No evidence of 
fascial defect, atrophy, or impaired tonus.  No impairment 
of function or metallic fragments retained in muscle tissue.
    (2) Moderate disability of muscles--(i) Type of injury.  
Through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection.
    (ii) History and complaint.  Service department record 
or other evidence of in-service treatment for the wound.  
Record of consistent complaint of one or more of the 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section, particularly lowered 
threshold of fatigue after average use, affecting the 
particular functions controlled by the injured muscles.
    (iii) Objective findings.  Entrance and (if present) 
exit scars, small or linear, indicating short track of 
missile through muscle tissue.  Some loss of deep fascia or 
muscle substance or impairment of muscle tonus and loss of 
power or lowered threshold of fatigue when compared to the 
sound side.
    (3) Moderately severe disability of muscles--(i) Type of 
injury.  Through and through or deep penetrating wound by 
small high velocity missile or large low-velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.
    (ii) History and complaint.  Service department record 
or other evidence showing hospitalization for a prolonged 
period for treatment of wound.  Record of consistent 
complaint of cardinal signs and symptoms of muscle 
disability as defined in paragraph (c) of this section and, 
if present, evidence of inability to keep up with work 
requirements.
    (iii) Objective findings.  Entrance and (if present) 
exit scars indicating track of missile through one or more 
muscle groups.  Indications on palpation of loss of deep 
fascia, muscle substance, or normal firm resistance of 
muscles compared with sound side.  Tests of strength and 
endurance compared with sound side demonstrate positive 
evidence of impairment.
    (4) Severe disability of muscles--(i) Type of injury.  
Through and through or deep penetrating wound due to high-
velocity missile, or large or multiple low velocity 
missiles, or with shattering bone fracture or open 
comminuted fracture with extensive debridement, prolonged 
infection, or sloughing of soft parts, intermuscular binding 
and scarring.
    (ii) History and complaint.  Service department record 
or other evidence showing hospitalization for a prolonged 
period for treatment of wound.  Record of consistent 
complaint of cardinal signs and symptoms of muscle 
disability as defined in paragraph (c) of this section, 
worse than those shown for moderately severe muscle 
injuries, and, if present, evidence of inability to keep up 
with work requirements.
    (iii) Objective findings.  Ragged, depressed and 
adherent scars indicating wide damage to muscle groups in 
missile track.  Palpation shows loss of deep fascia or 
muscle substance, or soft flabby muscles in wound area.  
Muscles swell and harden abnormally in contraction.  Tests 
of strength, endurance, or coordinated movements compared 
with the corresponding muscles of the uninjured side 
indicate severe impairment of function.  If present, the 
following are also signs of severe muscle disability:
    (A) X-ray evidence of minute multiple scattered foreign 
bodies indicating intermuscular trauma and explosive effect 
of the missile.
    (B) Adhesion of scar to one of the long bones, scapula, 
pelvic bones, sacrum or vertebrae, with epithelial sealing 
over the bone rather than true skin covering in an area 
where bone is normally protected by muscle.
    (C) Diminished muscle excitability to pulsed electrical 
current in electrodiagnostic tests.
    (D) Visible or measurable atrophy.
    (E) Adaptive contraction of an opposing group of 
muscles.
    (F) Atrophy of muscle groups not in the track of the 
missile, particularly of the trapezius and serratus in 
wounds of the shoulder girdle.
    (G) Induration or atrophy of an entire muscle following 
simple piercing by a projectile.

38 C.F.R. § 4.56 (2007)

Considering the history of the wrist injury in accordance 
with 38 C.F.R. § 4.41, the service medical records contain 
the report of a July 1969 X-ray study of the left wrist.  
There was a metallic foreign body projected through the soft 
tissues lateral to the distal shaft of the radius.  A smaller 
metallic foreign body was seen in the soft tissues just 
lateral to the greater multiangular at the first metacarpal 
joint.  The osseous structures appeared intact.  

On examination for release from active duty, in September 
1969, the veteran's left wrist was evaluated.  It was noted 
that he had been wounded in Vietnam several months earlier 
and had a metallic foreign body on the medial aspect of the 
distal radius.  His symptoms were minimal swelling and 
minimal pain immediately over the area of the foreign body.  
Examination disclosed a palpable foreign body approximately 2 
inches proximal to the wrist joint, over the medial aspect of 
the radius.  Treatment options were discussed and the veteran 
elected not to have the foreign body removed.  

On VA examination in February 2002, the veteran reported 
occasional aching over the left wrist.  It did not prevent 
normal duty or normal function.  The examiner found a couple 
of punctated wounds on the left wrist that were not 
sensitive.  No other swelling, redness, heat, or ulceration 
were noted.  There was no nerve, artery, bone, or muscle 
damage.  There was no muscle hernia and muscle strength was 
normal.  He had an excellent full range of motion in the left 
wrist.  The pertinent diagnosis was a residual shell fragment 
wound to the left wrist.  

When the veteran was examined by VA, in March 2006, he 
reported having some aching and soreness in his left wrist 
with repetitive use and weather changes.  He was right 
handed.  He could do normal activities and no flare-ups were 
identified.  Examination disclosed a small punctuate wound on 
the volar part of the wrist, with some tenderness there.  
There was no swelling or deformity.  Wrist motion was 70 
degrees dorsiflexion, 80 degrees palmar flexion, 20 degrees 
radial deviation, and 40 degrees ulnar deviation, with pain 
just at the extremes of motion.  Muscle strength, grip, and 
grasp were normal.  Repetitive use reportedly caused 
increased aches, pains, soreness, tenderness and 
fatigability; however the examiner considered any change in 
the range of motion to be speculative.  The diagnosis was 
residual shell fragment wound of the left wrist with retained 
foreign body.  

At his May 2007 Board hearing, the veteran gave sworn 
testimony of continued pain in his wrist and hand.  He 
reported that the pain woke him from sleep.  It was noted 
that surgery had been considered to remove the retained 
fragment; however, it might make it worse.  

Conclusion

There is no evidence of painful scarring or other disability 
that would warrant a separate evaluation.  38 C.F.R. § 4.118.  
The current 10 percent rating is appropriate for a moderate 
wound with a retained foreign body.  38 C.F.R. § 4.73.  
Higher ratings require objective evidence of muscle damage, 
which has never been demonstrated in this case.  Here, again, 
the objective medical findings provide the preponderance of 
evidence.  Those findings demonstrate that the veteran's left 
wrist does not have the scaring, or palpable loss of deep 
fascia, muscle substance, or normal firm resistance of 
muscles associated with a moderately severe or severe muscle 
injury.  Since the preponderance of evidence is against the 
claim, the benefit of the doubt doctrine is not applicable 
and the appeal must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert; Ortiz.

The Board has considered the issues raised by the Court in 
Fenderson and whether staged ratings should be assigned.  A 
10 percent rating has been assigned from the date the claim 
was received, the earliest date allowed by law.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. § 3.400.  The competent medical 
evidence shows that at no time since the claim was received 
has the disability exceeded the criteria for a 10 percent 
rating.  

Diabetic Retinopathy

The December 2003 rating decision granted service connection 
for type II diabetes mellitus.  A May 2005 rating decision 
granted service connection for diabetic retinopathy, 
evaluating it as part of the service-connected diabetes.  The 
20 percent rating for diabetes was continued by that 
decision.  The veteran disagreed, asserting that his eye 
problems warrant a separate rating.  

Damage to the retina may be rated as 10 percent disabling if 
there are localized scars, atrophy, or irregularities of the 
retina that are centrally located with irregular, duplicated, 
enlarged or diminished images.  38 C.F.R. § 4.84a, Code 6011 
(2007).  Otherwise, eye impairment is rated on the basis of 
impairment of central visual acuity.  The best distant vision 
after the best correction by glasses will be the basis for 
rating.  38 C.F.R. § 4.75, 4.84a, Codes 6063-6079 (2007).  
Visual impairment can also be rated on the basis of loss of 
field of vision.  38 C.F.R. § 4.76, 6080, 6090 (2007).  

The record contains reports and clinical notes from the 
veteran's private eye care providers.  In March 1999, P. M. 
S., O.D., wrote that the veteran's best corrected visual 
acuity was 20/25 in both eyes.  Intraocular pressures were 
normal.  Pupil and extra ocular muscle functions were full.  
Confrontational fields were intact.  Slit lamp examination 
revealed bilateral deep and quiet anterior chambers.  Both 
crystalline lenses had early nuclear sclerosis.  Dilated 
fundus examination disclosed normal cup to disc ratios.  Both 
nerves appeared well perfused without evidence of 
neovascularization of the disc.  Both maculae were intact.  
There was no evidence of microaneurysms or hemorrhages in 
either eye.  The doctor reported that he found no evidence of 
diabetic retinopathy in the veteran's eyes.  At that time, he 
only needed reading glasses.  

In April 2000, Dr. P. M. S., reported the veteran's best 
corrected visual acuity was 20/20 in each eye.  A detailed 
report concluded that there was no evidence of diabetic 
retinopathy.  

An August 2000 letter from Q. B. A., M.D., noted the removal 
of a small papilloma from the right upper lid and right 
lateral canthal region.  The doctor did not identify any 
residuals or relate it to the veteran's diabetes.  

In November 2000, private optometrist, E. D. M., O.D., 
reported the veteran's best corrected visual acuity was 
20/20, bilaterally.  A detailed report is of record.  
Diagnoses were diabetes mellitus, without retinopathy, early 
cataracts of both eyes, and conjunctival melanosis of both 
eyes.  

In November 2002, Dr. E. D. M. diagnosed diabetes mellitus, 
with mild non-proliferative diabetic retinopathy, left eye 
greater than the right, cataracts of both eyes, and 
conjunctival melanosis.  Examination had shown a cup to disc 
ratio of 0.35 on the right and 0.40 on the left.  The nerve 
fiber layer was normal and the vessels showed no 
hemorrhaging.  In the macular area of the left eye, there was 
a small area of exudation superior to the foveal avascular 
zone.  The right macula was clear.  The rest of the periphery 
was unremarkable and flat.  Best corrected visual acuity was 
20/20, bilaterally.  

In July 2003, the diagnosis from Dr. E. D. M. was diabetes 
mellitus with mild non-proliferative retinopathy of the left 
eye and cataracts of both eyes.  The doctor commented that 
the veteran's retinopathy was extraordinarily stable and had 
not progressed since the previous examination.  If anything, 
his retinopathy appeared a little bit better, as the doctor 
was not seeing any noted hemorrhages.  

In November 2003, the veteran's best corrected vision was 
20/20 in the right eye and 20/25 in the left eye.  Diagnoses 
by Dr. E. D. M. were diabetes mellitus with mild 
non-proliferative retinopathy, left eye greater than the 
right eye, and cataracts of both eyes.  The doctor reported 
that the only significant finding was the left macula 
appeared to have an exudation outside of the foveal avascular 
zone superior to the fovea.  She explained that the veteran 
appeared stable but because exudation was located so close to 
the avascular zone, he should have further examination to 
rule out clinically significant macular edema of the left 
eye.  

The veteran was seen by J. C. L., M.D., in December 2003.  
The impression was mild non-proliferative diabetic 
retinopathy and clinically significant macular edema of the 
left eye.  Laser treatment was provided.  In April 2004, the 
ophthalmologist reported that the veteran was 3 months post 
laser treatment for diabetic macular edema in his left eye.  
He had noted no changes in his vision.  Visual acuity was 
20/30 in both eyes, pinholing to 20/25.  Corrected visual 
acuity was not reported.  Dilated fundoscopic examination in 
the right eye revealed mild non-proliferative diabetic 
retinopathy.  The retinopathy was symmetric in the left eye.  
The macular edema seen 3 months earlier was gone.  There were 
a few flecks of residual hard exudate but the thickening had 
definitely cleared up.  The impression was non-proliferative 
diabetic retinopathy of both eyes, history of clinically 
significant macular edema of the left eye - in remission, and 
nuclear cataract of both eyes, mild and stable.  

The veteran had a VA examination of his eyes in March 2006.  
The medical records in the claims file were discussed.  The 
best corrected visual acuity was 20/25 in the right eye and 
20/30 in the left eye.  There was no diplopia.  Extraocular 
muscle movements were full.  There was normal binocular 
alignment of the eyes.  There were no visual field deficits.  
Pupillary testing was normal.  Slit lamp examination revealed 
a grade 1 nuclear sclerosis of the crystalline lens of both 
eyes.  Applanation tonometry measured 20 mm in the right eye 
and 18 mm in the left eye.  Dilated fundoscopy disclosed a 
cup-to-disc ratio of 0.35 in both eyes.  There were trace 
microaneurysms in the foveal avascular zone in the left eye.  
The posterior pole and mid periphery of both eyes showed 
microaneurysms and scattered dot hemorrhages.  There were a 
few pinpoint exudates just outside the foveal avascular zone 
of the left eye, as well as a patch of exudates in the 
superior temporal arcade of the left eye.  Chorioretinal 
scars secondary to the focal laser were noted around the 
foveal avascular zone of the left eye.  The diagnoses were 
non-proliferative diabetic retinopathy in both eyes, 
chorioretinal scarring of the posterior pole secondary to 
past focal laser in the left eye, and early cataracts in both 
eyes.  The examiner expressed the opinion that the first two 
diagnoses were directly related to the veteran's diabetes; 
while the cataracts were due to normal aging and not 
associated with the veteran's diabetes.  

In May 2007, the veteran gave sworn testimony at a Board 
hearing.  He emphasized that laser treatment was necessary to 
stop bleeding in his eyes.  He acknowledged that he was 
supposed to wear reading glasses.  

Conclusion

The private and VA medical reports show the veteran has some 
visual deficits and has required laser surgery for treatment.  
However, these same medical reports provide a preponderance 
of evidence that shows his service-connected diabetic 
retinopathy does not meet any applicable criteria for a 
separate compensable rating.  Specifically, the medical 
reports establish that the scarring and irregularity is 
minimal and does not result in irregular, duplicated, 
enlarged or diminished images required for a compensable 
rating under diagnostic code 6011.  The veteran's worst 
corrected visual acuity was 20/25 in the right eye and 20/30 
in the left eye.  This does not meet the criteria for a 
compensable evaluation, which requires that the best 
corrected visual acuity be 20/50 in one eye and 2/40 in the 
other eye, or worse.  38 C.F.R. § 4.84a, Code 6079.  There is 
no limitation of the field of vision or other impairment of 
eye sight that would warrant a compensable rating under any 
applicable criteria.  While the veteran may feel that his 
visual impairment warrants a separate compensable evaluation, 
the medical reports provide the most probative evidence and 
provide a preponderance of evidence against the claim.  As 
the preponderance of evidence is against the claim, the 
benefit of the doubt doctrine is not applicable and the 
appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert; 
Ortiz.

The Board has considered the issues raised by the Court in 
Fenderson and whether staged ratings should be assigned.  The 
competent medical evidence shows that at no time since the 
claim was received has the disability met any applicable 
criteria for a separate compensable rating.  

Left Ear Hearing Loss

Evaluations of unilateral defective hearing range from 
noncompensable to 10 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1000, 2000, 3000 and 4000 cycles per second.  
38 C.F.R. § 4.85(d) (2007).  The rating schedule establishes 
11 auditory acuity levels designated from level I for 
essentially normal acuity through level XI for profound 
deafness.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4, 
including 38 C.F.R. § 4.85 and Code 6100 (2007).  The 
manifestations of a nonservice-connected disability may not 
be used in evaluating a service-connected disability.  38 
C.F.R. § 4.14 (2007).  Consequently, if a claimant has 
service-connected hearing loss in one ear and nonservice-
connected hearing loss in the other ear, the hearing in the 
ear having nonservice-connected loss should be considered 
normal for purposes of computing the service-connected 
disability rating, unless the claimant is totally deaf in 
both ears..  See VAOPGCPREC 32-97, August 29, 1997.  Boyer v. 
West, 11 Vet. App. 474 (1998).  

On the authorized VA audiological evaluation for rating 
purposes, in February 2004, pure tone thresholds, in 
decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
Left
25
25
40
70
40

Speech audiometry revealed speech recognition ability of 80 
percent in the service-connected ear.  

The veteran testified, at his May 2007 Board hearing, of 
decreased hearing and the possible need for hearing aids.  

Conclusion

The Court has noted that the assignment of disability ratings 
for hearing impairment are derived at by a mechanical 
application of the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  In this case, the 
audiometric findings of February 2004 produce a numeric 
designation of "III" for the left ear.  When this numeric 
designation is applied to the rating criteria, the result is 
a noncompensable rating.  38 C.F.R. Part 4, including § 4.85, 
and Code 6100 (2007).  While the veteran may feel that his 
hearing deficits warrant a compensable rating, the findings 
of the trained medical personnel based on appropriate testing 
provide a preponderance of evidence against the claim.  
Because the preponderance of evidence is against the claim, 
the benefit of the doubt doctrine is not applicable and the 
appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert; 
Ortiz.

The Board has considered the issues raised by the Court in 
Fenderson and whether staged ratings should be assigned.  The 
competent medical evidence shows that at no time since the 
claim was received has the disability met any applicable 
criteria for a compensable rating.  

Other Criteria and Extraschedular Rating

For all the disabilities evaluated above, the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations (2007) have been considered whether or 
not they were raised by the veteran as required by the 
holding of the Court in Schafrath v. Derwinski, 1 Vet. App. 
589, 593 (1991), including the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2007).  The Board finds that the evidence of 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1) (2007).  Although the veteran has reported 
being unemployed for the last 6 years and has complained that 
no one will hire a Vietnam veteran, the Board finds that 
there has been no factual showing by the veteran that this 
service-connected disability has actually resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization beyond that contemplated by the rating 
schedule.  In the absence of such factors, the Board finds 
that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

Service connection for a right ear hearing loss is denied.  

Service connection for peripheral neuropathy of the upper and 
lower extremities, bilaterally, is denied.  

An initial disability rating in excess of 30 percent for PTSD 
is denied.  

An initial disability rating in excess of 10 percent for 
residuals of a fragment wound of the dorsal spine, with 
degenerative changes is denied.  

An initial disability rating in excess of 10 percent for 
residuals of a fragment wound of the left wrist, with 
retained metallic foreign body is denied.  

An initial separate compensable disability rating for 
diabetic retinopathy is denied.  

An initial compensable disability rating for a left ear 
hearing loss is denied.   


REMAND

The April 2004 RO decision denied service connection for 
hypertension, as well as deciding other claims.  For those 
other claims, a September 2003 letter had provided timely 
statutory notice.  However, there is no mention of 
hypertension in the September 2003 notice letter, the 
December 2004 notice letter, or any other correspondence of 
record.  In Overton v. Nicholson, 20 Vet. App. 427 (2006), 
the Court held that where the VCAA notice identifies several 
issues claimed by the veteran, but leaves out one or more 
other issues, that notice is inadequate with respect to those 
issues not identified.  Since there is no notice as to 
hypertension, the holding in Overton drives us to conclude 
that the notice is inadequate with respect to that issue, so 
it must be remanded for proper notice.  

While the further delay of this case is regrettable, due 
process considerations require such action.  Accordingly, the 
issue of entitlement to service connection for hypertension 
is REMANDED for the following action:

1.  Notify the veteran of the 
information and evidence necessary to 
substantiate his claim for service 
connection for hypertension, to include 
notice pertaining to ratings and 
effective dates as required by Dingess.  

2.  Thereafter, readjudicate the claim 
for service connection for 
hypertension.  If the determination 
remains unfavorable to the veteran, he 
and his representative should be 
furnished a supplemental statement of 
the case which addresses all evidence 
associated with the claims file since 
the last statement of the case.  The 
veteran and his representative should 
be afforded the applicable time period 
in which to respond. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


